                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

VIRGILIO VARGAS,
     Plaintiff,

       v.                                             CIVIL ACTION N0.19-CV-1214

MITCHELL S. GOLDBERG, et al.,
    Defendants.


                            :<\t             ORDER
       AND NOW, this ) 0 day of May, 2019, upon consideration of Plaintiff Virgilio

Vargas's Motion to Proceed In Forma Pauperis (ECF No. 4), his Prisoner Trust Fund Account

Statement (ECF No. 5), and his pro se Complaint (ECF No. 1), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Vargas, #66970066, shall pay the full filing fee of $350 in installments, pursuant

to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court hereby directs the

Warden of Allenwood FCC or other appropriate official to assess an initial filing fee of 20% of

the greater of (a) the average monthly deposits to Vargas's inmate account; or (b) the average

monthly balance in Vargas's inmate account for the six-month period immediately preceding the

filing of this case. The Warden or other appropriate official shall calculate, collect, and forward

the initial payment assessed pursuant to this Order to the Court with a reference to the docket

number for this case. In each succeeding month when the amount in Vargas's inmate trust fund

account exceeds $10.00, the Warden or other appropriate official shall forward payments to the

Clerk of Court equaling 20% of the preceding month's income credited to Vargas's inmate

account until the fees are paid. Each payment shall reference the docket number for this case.
       3.      The Clerk of Court is directed to SEND a copy of this order to the Warden of

Allenwood FCC.

       4.      The Complaint is DEEMED filed.

       5.       The Complaint is DISMISSED with prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) as to Defendants Mitchell S. Goldberg, Lynne A. Sitarski, Timothy R. Rice, M.

Faith Angell, David R. Strawbridge, and Jessica Natali.

       6.      The Complaint is DISMISSED without prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) as to Defendants Brian B. Piskal and Sandra L. Shaw.

       7.      Vargas is granted leave to file an amended complaint within thirty (30) days of

the date of this order as provided in the Court's Memorandum. The failure to file an amended

complaint within this time period may result in the dismissal of the case for failure to prosecute.
